DETAILED ACTION
This action is in response to the initial claim filed 7/24/2020.  Claims 1-20 are pending.  Independent claims 1 and 13, and corresponding dependent claims are directed towards methods for lightweight encryption and anonymous routing in network-on-chip (NOC) based system-on-chips (SOC)s.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to because: Fig. 7 item 715 is not described in the specification; and Figs 9A, 9B and 10 show “LEARN” instead of “ARNoC” (see [0073]-[0074]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: [0021] l. 4 “newtork” should be “network”; [0021] the acronyms AES and SHA are not expanded; [0031] l. 21 “the cost not be compromised”; [0034] label 109 is not shown in the drawings; [0035] acronyms FFT, FMM and LU are not expanded; [0040] l. 4 “The packet can be routed anonymously”; [0042] ll. 4-5 “When the initial packet sent by the source node [[to]] propagates through the network”; [0049] l. 1 “FIG. 6” should be “FIG. 5”; [0049] ll. 2-3 “discover a routing path and distribute parameters to nodes”; [0052] l. 2 “can update the route initiate packet 418 with the second hop node’s temporary public key” as the next hop is the second node; [0052] ll. 3-5 “In some examples, though the[[The]] second hop node 403 will instead discard the route initiate packet 418 as a duplicate if the source node’s public key OPKS(i) is found in the key mapping table 415c” as the “discarding” is an alternative step to the “update” and “broadcast” occurring in the prior sentence (see [0051] l. 3-5 for the same functionality occurring in the first node); [0052] ll. 8-9 “Assuming in this example that the second hop node 403c cannot successfully decrypt” this attempt is occurring at the second node; [0053] l. 1 612 should be 512; [0053] ll. 2-3 “verify the route initiate packet 418”; [0055] l. 11 “store the second node’s VCN vr2”; [0056] l. 10 “This encryption can add another layer of encryption”’ [0059] l. 10 “generated by a respective node”; [0062] l. 7 and l. 9 “(x2, y2, b2)” should be “(x3, y3, b3)”; [0066] l. 4 remove the comma after “of”; [0069] ll. 1-2 “once the destination node 403d receives the data transfer packet 427, it can add its own share of the message”; [0073] Figs 9A, 9B show “LEARN” not “ARNoC”; and [0074] Fig 10 shows “LEARN” not “ARNoC”.	Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. “OLAR: On-demand Lightweight Anonymous Routing in MANETs”, published 2008, submitted with IDS filed 11/08/2021, in view of Wikipedia, “Network on a chip”, published Jul. 15, 2019.
As to claim 1, Qin substantially discloses a method for lightweight encryption and anonymous routing (Qin [Abstract]), comprising:	identifying, by a source node in a network, a routing path from the source node to a destination node in the network (Qin §4.1.1 ¶1 source S broadcasts route request (RREQ) to destination D; §4.1.1 ¶3 source receives route reply message (RREP) from destination with virtual circuit identifiers and node shared keys for each node along route), where the routing path comprises the source node, a plurality of intermediate nodes in the network, and the destination node (Qin Figure 2 showing source node S, node n1 and n2 and destination node D);	generating, by the source node, a plurality of tuples (Qin §4.1.1 ¶4 source generates k + 1 points on polynomial of degree k, k + 1 = number of nodes on the path from S to D, then calculates Lagrangian coefficients for the points, then creates a route confirmation message (RCNF) having tuples of the (x, y) coordinates of each point and their corresponding Lagrangian coefficients), a number of tuples in the plurality of tuples being based on a threshold (Qin §3.1 ¶2 polynomial interpolation of Lagrangian polynomials having a (k, n) threshold); and	distributing, by the source node, the plurality of tuples to the plurality of intermediate nodes and the destination node (Qin §4.1.1 ¶4 source sends RCNF packet to destination via the nodes, from which each node on route acquires a respective (x, y) coordinate and coefficient).	Qin fails to explicitly disclose a network-on-chip (NoC) based system-on-chip (SoC) architecture.	Wikipedia “Network on a chip” describes network-on-chip (NOC) technology.	With this in mind, Wikipedia discloses a network-on-chip (NoC) based system-on-chip (SoC) architecture (Wikipedia pg. 1 ¶1 “network on a chip is a network-based communications subsystem on an integrated circuit (“microchip”), most typically between modules in a system on a chip”).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the anonymous routing of Qin with the network on a chip architecture shown in Wikipedia, such that the OLAR is applied to the network nodes of a NOC, as it would advantageously improve security by making packets untraceable on an anonymous route while decreasing the overhead of cryptographic data transmissions (Qin Abstract).
As to claim 2, Qin and Wikipedia disclose the invention as claimed as described in claim 1, including wherein identifying the routing path further comprises:	sending, by the source node, a route initiate packet (Qin Figure 2 and §4.1.1 ¶1 source sends route request packet (RREQ)) comprising a public key corresponding to the source node (Qin §4.1.1 ¶1 RREQ includes RPKsrc one-time public key of source node), a verification value encrypted together with the public key corresponding to the source node using a public key corresponding to the destination node (Qin §4.1.1 ¶1 (RPKsrc, SN)GPKdest one-time public key of source node and a randomly generated number (SN) encrypted using global public key of destination node), and a temporary key corresponding to the source node (Qin §4.1.1 ¶1 TPKs temporary public key of source).
As to claim 3, Qin and Wikipedia disclose the invention as claimed as described in claim 2, including wherein identifying the routing path further comprises:	receiving, by the source node, a route accept packet comprising a plurality of layers encrypted using a temporary public key corresponding to the source node (Qin §4.1.1 ¶3 and Figure 2 route reply message (RREP) received at source having destination layer, n1 and n2 layers encrypted by TPKs) .
As to claim 4, Qin and Wikipedia disclose the invention as claimed as described in claim 3, including wherein the plurality of layers comprises:	a destination layer comprising the verification value, a virtual circuit number for the destination node, and a symmetric key corresponding to the source node and the destination node, the destination layer being encrypted using the public key corresponding to the source node (Qin Figure 2 & §4.1.1 ¶3 RREP received at S containing (SN – verification value, ND – nonce used as virtual circuit identifier, KSD - symmetric key shared between the source and destination) encrypted with RPKsrc – public key of source); and	a plurality of intermediate layers corresponding to respective intermediate nodes of the plurality of intermediate nodes, each intermediate layer of the plurality of intermediate layers corresponding to a respective intermediate node comprising a virtual circuit number for the respective intermediate node, a symmetric key corresponding to the source node and the respective intermediate node, and a layer corresponding to a previous-hop node, each intermediate layer being encrypted using the public key corresponding to the source node (Qin Figure 2 & §4.1.1 ¶3 RREP received at S containing (((destination layer)RPKsrc, N2, KSn2)RPKsrc, N1, KSn1)RPKsrc – showing two intermediate layers N1 and N2 corresponding to nodes n1 and n2 where N1 and N2 are virtual circuit identifiers, KSn1 and KSn2 are symmetric keys shared between the source and nodes n1 and n2, both layers encrypted with RPKsrc - the public key of the source node).
As to claim 5, Qin and Wikipedia disclose the invention as claimed as described in claim 1, including wherein distributing the plurality of tuples comprises:	sending, by the source node, a route confirmation packet (Qin Figure 2 & §4.1.1 ¶4 RCNF sent from source node S) comprising:		a plurality of intermediate layers corresponding to respective intermediate nodes of the plurality of intermediate nodes (Qin Figure 2 & §4.1.1 ¶4 RCNF shows layers for each node n1 and n2), each intermediate layer of the plurality of intermediate layers comprising a virtual circuit number for a respective intermediate node (Qin Figure 2 & §4.1.1 ¶4 RCNF shows N1 and N2 in layers for each node n1 and n2) and data encrypted comprising a tuple corresponding to the respective intermediate node and a layer corresponding to a next-hop node, the data being encrypted using a symmetric key corresponding to the source node and the respective intermediate node (Qin Figure 2 & §4.1.1 ¶4 RCNF shows layers for each node n1 and n2 encrypted using the corresponding symmetric key); and		a destination layer comprising a virtual circuit number for the destination node and data encrypted using a symmetric key corresponding to the source node and the destination node comprising the tuple corresponding to the destination node (Qin Figure 2 & §4.1.1 ¶4 RCNF shows destination layer encrypted using the corresponding symmetric key).
As to claim 6, Qin and Wikipedia disclose the invention as claimed as described in claim 1, including wherein generating the plurality of tuples comprises:	generating, by the source node, a plurality of points on a polynomial having a degree equal to one less than the threshold (Qin §4.1.1 ¶4 generate k+1 points on a polynomial with a degree k; §3.1 ¶2 polynomial interpolation of Lagrangian polynomials having a (k, n) threshold) – (i.e. threshold is k+1 (number of participants/points) degree k is one less than threshold));	calculating, by the source node, a plurality of Lagrangian coefficients based on the plurality of points, each of the plurality of Lagrangian coefficients corresponding to a respective node in the routing path Qin §4.1.1 ¶4 source calculates Lagrangian coefficients for the points – each point representing a node on the path from S to D); and	generating, by the source node, the plurality of tuples based at least in part on the plurality of points and the plurality of Lagrangian coefficients (Qin §4.1.1 ¶4 source creates a route confirmation message (RCNF) having tuples of the (x, y) coordinates of each point and their corresponding Lagrangian coefficients).
As to claim 7, Qin and Wikipedia disclose the invention as claimed as described in claim 6, including wherein, a number of points in the plurality of points is equal to the threshold (Qin §4.1.1 ¶4 generate k+1 points on a polynomial k+1 being number of nodes in path; §3.1 ¶2 polynomial interpolation of Lagrangian polynomials having a (k, n) threshold k being number of participants/shares required) – (i.e. threshold of the polynomial is k+1 (number of participants/points))).
As to claim 8, Qin and Wikipedia disclose the invention as claimed as described in claim 6, including wherein the plurality of points comprises a point corresponding to the source node (Qin Figure 2 showing (x0, y0) for source node), a plurality of points corresponding to respective ones of the plurality of intermediate nodes (Qin Figure 2 showing (x1, y1) for node n1 and (x2, y2) for node n2), and a point corresponding to the destination node (Qin Figure 2 showing (x3, y3) for destination node).
As to claim 9, Qin and Wikipedia disclose the invention as claimed as described in claim 8, including further comprising:	sending, by the source node, a data transfer packet comprising a virtual circuit number for an intermediate node and a share of a message corresponding to the source node (Qin §4.1.2 ¶1 source sends packet (DATA, N1, y’0b0) having virtual circuit identifier N1 and source share of message y’0b0).
As to claim 10, Qin and Wikipedia disclose the invention as claimed as described in claim 9, including further comprising:	generating, by the source node, another polynomial having a degree equal to one less than the threshold, the other polynomial being defined by the plurality of points corresponding to the respective ones of the plurality of intermediate nodes, the point corresponding to the destination node, and a point comprising an abscissa equal to zero and an ordinate equal to a value of the message (Qin §4.1.2 ¶1 source creates another k+1 curve L’(x) having same points as L(x), except the source point (x0, y0) is replaced with the new point (0, M) M being the message).
As to claim 11, Qin and Wikipedia disclose the invention as claimed as described in claim 10, including further comprising:	generating, by the source node, a share of a message corresponding to the source node based on a Lagrangian coefficient corresponding to the source node from the plurality of Lagrangian coefficients and a value of the other polynomial at an abscissa of the point corresponding to the source node (Qin §4.1.2 source node updates its own point to be y’0 = L’(x0) then uses original coefficient b0 to produce y’0b0).
As to claim 12, Qin and Wikipedia disclose the invention as claimed as described in claim 9, including wherein the data transfer packet is a first data transfer packet, further comprising:	receiving, by an intermediate node from the plurality of intermediate nodes, the first data transfer packet comprising the share of the message corresponding to the source node (Qin §4.1.2 node n1 receives packet (DATA, N1, y’0b0)); and	sending, by the intermediate node, a second data transfer packet comprising the share of the message corresponding to the source node and a share of the message corresponding to the intermediate node (Qin §4.1.2 node n1 sends packet (DATA, N2, y’0b0 + y1b1) after adding its share to the packet).
As to claim 13, Qin substantially discloses a method for lightweight encryption and anonymous routing (Qin [Abstract]), comprising:	receiving, by a destination node in a network, a route initiate packet (Qin Figure 2 and §4.1.1 ¶2 destination D receives route request packet (RREQ)) comprising a verification value (Qin Figure 2 and §4.1.1 ¶2 RREQ having SN) , a public key corresponding to a source node (Qin Figure 2 and §4.1.1 ¶2 RREQ having RPKsrc), and a temporary public key corresponding to an intermediate node (Qin Figure 2 and §4.1.1 ¶2 RREQ having TPKn2 – temporary public key of node n2);	sending, by the destination node, a route accept packet (Qin Figure 2 and §4.1.1 ¶3 destination D sends RREP) comprising the verification value (Qin Figure 2 and §4.1.1 ¶3 RREP having SN), a virtual circuit number for the destination node (Qin Figure 2 and §4.1.1 ¶3 RREP having ND), and a symmetric key corresponding to the destination node (Qin Figure 2 and §4.1.1 ¶3 RREP having KSD);	receiving, by the destination node, a route confirmation packet (Qin Figure 2 and §4.1.1 ¶4 destination D receiving RCNF) comprising the virtual circuit number for the destination node (Qin Figure 2 and §4.1.1 ¶4 RCNF having ND) and a tuple corresponding to the destination node (Qin Figure 2 and §4.1.1 ¶4 RCNF having x3, y3 and b3);	receiving, by the destination node, a data transfer packet (Qin §4.1.2 destination receives DATA packet (DATA, N2, y’0b0 + y1b1 + y2b2)) comprising the virtual circuit number for the destination node (Qin §4.1.2 DATA packet having N2), a share of a message corresponding to the source node (Qin §4.1.2 DATA packet having y’0b0), and at least one share of the message corresponding to at least one respective intermediate node (Qin §4.1.2 DATA packet having y1b1 + y2b2); and	recreating, by the destination node, the message using the share of the message corresponding to the source node, the at least one share of the message corresponding to the at least one respective intermediate node, and a share of the message corresponding to the destination node (Qin §4.1.2 destination node D recovers message M = y’0b0 + y1b1 + y2b2 + y3b3).	Qin fails to explicitly disclose a network-on-chip (NoC) based system-on-chip (SoC) architecture.	Wikipedia discloses a network-on-chip (NoC) based system-on-chip (SoC) architecture (Wikipedia pg. 1 ¶1 “network on a chip is a network-based communications subsystem on an integrated circuit (“microchip”), most typically between modules in a system on a chip”).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the anonymous routing of Qin with the network on a chip architecture shown in Wikipedia, such that the OLAR is applied to the network nodes of a NOC, as it would advantageously improve security by making packets untraceable on an anonymous route while decreasing the overhead of cryptographic data transmissions (Qin Abstract).
As to claim 14, Qin and Wikipedia disclose the invention as claimed as described in claim 13, including wherein the public key corresponding to the source node and the verification value are encrypted using a public key corresponding to the destination node (Qin §4.1.1 ¶1 (RPKsrc, SN)GPKdest one-time public key of source node and a randomly generated number (SN) encrypted using global public key of destination node).
As to claim 15, Qin and Wikipedia disclose the invention as claimed as described in claim 14, including further comprising:	decrypting, by the destination node, public key corresponding to the source node and the verification value using a private key corresponding to the destination node (Qin §4.1.1 ¶2 destination node receives RREQ and opens the trapdoor using private key GSKdest); and	comparing, by the destination node, a decrypted version of the public key corresponding to the source node and a plaintext version of the public key corresponding to the source node (Qin §4.1.1 ¶2 destination node receives RREQ and opens the trapdoor using private key GSKdest then compares the decrypted public key with plain text public key).
As to claim 16, Qin and Wikipedia disclose the invention as claimed as described in claim 13, including further comprising:	encrypting, by the destination node, the verification value, the virtual circuit number for the destination node, and the symmetric key corresponding to the destination node using the public key corresponding to the source node and the temporary public key corresponding to the intermediate node (Qin Figure 2 and §4.1.1 ¶3 destination D sends RREP having verification value SN, virtual circuit identifier ND, symmetric key KSD all encrypted with the public key of the source node RPKsrc then again encrypted with the temporary public key of the next hop node TPKn2).
As to claim 17, Qin and Wikipedia disclose the invention as claimed as described in claim 13, including wherein the tuple corresponding to the destination node is encrypted using the symmetric key corresponding to the destination node (Qin Figure 2 and §4.1.1 ¶4 showing RCNF with tuple (x3, y3, b3) encrypted using KSD).
As to claim 18, Qin and Wikipedia disclose the invention as claimed as described in claim 13, including wherein the tuple corresponding to the destination node comprises a point corresponding to the destination node on a polynomial having a degree equal to one less than a threshold and a Lagrangian coefficient associated with the point corresponding to the destination node (Qin Figure 2 and §4.1.1 ¶4 showing RCNF with tuple (x3, y3, b3) encrypted using KSD; §4.1.1 ¶4 source generates k + 1 points on polynomial of degree k, k + 1 = number of nodes on the path from S to D, then calculates Lagrangian coefficients for the points, then creates a route confirmation message (RCNF) having tuples of the (x, y) coordinates of each point and their corresponding Lagrangian coefficients)).
As to claim 19, Qin and Wikipedia disclose the invention as claimed as described in claim 18, including further comprising:	generating, by the destination node, the share of the message corresponding to the destination node based at least in part on the point corresponding to the destination node and the Lagrangian coefficient (Qin §4.1.2 destination node uses y3b3 to add to aggregate message).
As to claim 20, Qin and Wikipedia disclose the invention as claimed as described in claim 13, including wherein recreating the message comprises summing, by the destination node, a value of the share of the message corresponding to the source node, a value of the at least one share of the message corresponding to the at least one respective intermediate node, and a value of the share of the message corresponding to the destination node to obtain the message (Qin §4.1.2 destination node D recovers message M = y’0b0 + y1b1 + y2b2 + y3b3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raykova et al. (US 2012/0151205 A1) is related to polynomial evaluation delegation.
Li et al. (US 2013/0010966 A1) is related to use of Shamir's secret sharing algorithm for polynomial fragmentation of a key.
Hardjono (US 6,182,214 B1) is related to use of the LaGrange Interpolating Polynomial scheme to distribute a secret encryption key.
Cao et al. (US 2016/0072801 A1) is related to using Lagrange interpolation for encryption and decryption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492